United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2175
                                   ___________

Richard L. Neal,                        *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
United States of America,               * Eastern District of Missouri
                                        *
             Appellee.                  *    [UNPUBLISHED]
                                   ___________

                          Submitted: October 5, 2001

                               Filed: October 23, 2001
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and FAGG, Circuit Judges.
                          ___________

PER CURIAM.

       In 1995, Richard L. Neal pleaded guilty to possessing 100 or more kilograms
of marijuana with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). His
sentence of 188 months imprisonment and 4 years supervised release was affirmed
on direct appeal. Neal now appeals from the final judgment entered in the District
Court1 for the Eastern District of Missouri denying his 28 U.S.C. § 2255 motion. The
district court granted him a certificate of appealability on two issues: whether trial

      1
        The Honorable Jean C. Hamilton, Chief Judge, United States District Court
for the Eastern District of Missouri.
counsel was ineffective for (1) failing to research and argue Indiana law adequately
when attacking Neal’s career-offender status at sentencing, and (2) failing to demand
that the seized marijuana be reweighed at sentencing. For the reasons discussed
below, we affirm the judgment of the district court.

       The district court determined that Neal was a career offender, subject to an
elevated base offense level and criminal history category under the Sentencing
Guidelines, based on certain Indiana convictions which he unsuccessfully argued
were related. His argument in this § 2255 proceeding, that trial counsel should have
delved more deeply into Indiana law in challenging his career-offender status at
sentencing, lacks merit. Indiana law does not affect this circuit’s test for the
relatedness of prior convictions, see United States v. Klein, 13 F.3d 1182, 1185 (8th
Cir.), cert. denied, 512 U.S. 1226 (1994), because state law does not control how
offenses are treated for Guidelines purposes, see United States v. Baker, 961 F.2d
1390, 1392 (8th Cir. 1992). Thus, we conclude that the alleged deficiency in trial
counsel’s performance did not prejudice Neal because there is no “reasonable
probability that . . . the result of the proceeding would have been different.” See
Strickland v. Washington, 466 U.S. 668, 694 (1984).

      As part of his plea agreement, Neal stipulated that he was responsible for at
least 100 kilograms of marijuana, and that the seized drug quantity had been
determined to be 101 kilograms of marijuana when weighed and analyzed by a police
laboratory. His second argument in this § 2255 proceeding, that trial counsel should
have demanded that the marijuana be reweighed at sentencing, also lacks merit.
These stipulations foreclosed any challenge to the drug quantity for which he was
responsible. See United States v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995). Thus,
we again conclude that the alleged deficiency in trial counsel’s performance did not
prejudice Neal because there is no “reasonable probability that . . . the result of the
proceeding would have been different.” See Strickland v. Washington, 466 U.S. at
694.

                                          -2-
     Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw.

     A true copy.

           Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -3-